UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6599



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


LEO HINSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (7:02-cr-00120-F)


Submitted: July 20, 2006                      Decided: July 27, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Leo Hinson, Appellant Pro Se. Christine Witcover Dean, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Leo Hinson seeks to appeal the district court’s orders

dismissing his action seeking relief under 18 U.S.C. § 3582(c)(2)

(2000) and 28 U.S.C. § 2255 (2000) and denying his motion to

reconsider. Regarding Hinson’s motion to reduce his sentence under

§ 3582(c)(2), we affirm for the reasons as stated by the district

court.    United States v. Hinson, No. 7:02-cr-00120-F (E.D.N.C.

entered Nov. 3, 2005 & filed Nov. 9, 2005; Mar. 7, 2006).

      Regarding Hinson’s relief sought under § 2255, the orders are

not   appealable    unless   a   circuit    justice   or    judge   issues    a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                   28 U.S.C.

§   2253(c)(2)   (2000).     A   prisoner   satisfies      this   standard    by

demonstrating      that   reasonable     jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.          Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).            We have

independently reviewed the record and conclude that Hinson has not

made the requisite showing.       Accordingly, we deny a certificate of

appealability and dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately


                                   - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                AFFIRMED IN PART,
                                                DISMISSED IN PART




                              - 3 -